DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer filed and approved. Thank you.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Park at (202) 857-3358 on 02/04/2021.
The application has been amended as follows: 
33. (Currently Amended) A method for operating a communication system in a vehicle comprising:
pairing the communication system with a mobile device via a wireless communication protocol;
receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device, wherein the first communication mode is a voice call;
retrieving information associated with the contact stored in the address book based upon the receiving the first communication; and
providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book,
wherein the second communication mode includes responding to the first communication with a recorded audio file, and
wherein the method further comprises recording an audio file and sending the audio file via email to the contact.

34. (Canceled)

35. (Previously Presented) The method of claim 33, wherein the second communication mode includes calling a phone number associated with the contact in the address book.

36. (Previously Presented) The method of claim 33,further comprising:
providing an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box.

37. (Canceled)

38. (Canceled)


39. (Previously Presented) The method of claim 33, wherein the second communication mode includes responding to the first communication with an SMS message or a text message, and


40. (Previously Presented) The method of claim 33, further comprising:
 initiating audio transmission enumerating a plurality of communication modes for the contact; and 
receiving a speech command indicating the second communication mode, among the communication modes, for responding to the first communication.

41. (Currently Amended) A method for operating a communication system in a vehicle comprising:
pairing the communication system with a mobile device via a wireless communication protocol;
receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device; 
retrieving information associated with the contact stored in the address book based upon the receiving the first communication;
providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book; 

after the receiving the selection, providing an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box,
wherein the second communication mode includes responding to the first communication with a recorded audio file, and
wherein the method further comprises recording an audio file and sending the audio file via email to the contact.


42. (Previously Presented) The method of claim 41, wherein the first communication mode is a voice call.

43. (Currently Amended) A method for operating a communication system in a vehicle comprising
pairing the communication system with a mobile device via a wireless communication protocol;
receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device;
retrieving information associated with the contact stored in the address book based upon the receiving the first communication;

after the providing the option, receiving a selection of the second communication mode;
in response to the receiving the selection, recording an audio file; and 
after the recording the audio file, sending the audio file via email to the contacted, 
wherein the second communication mode includes responding to the first communication with a recorded audio file, and
wherein the method further comprises recording an audio file and sending the audio file via email to the contact.


44. (Previously Presented) The method of claim 43, wherein the first communication mode is a voice call.

45. (Currently Amended) A method for operating a communication system in a vehicle comprising:
pairing the communication system with a mobile device via a wireless communication protocol;
receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device;

based upon the receiving the first communication and based upon the retrieving the information, initiating an audio transmission enumerating a plurality of communication modes for responding to the contact including the first communication mode and a second communication mode; 
after the initiating the audio transmission, receiving a speech command indicating a selection of the second communication mode for responding to the first communication; and 
in response to the receiving the speech command, initiating a response to the first communication via the second communication mode,
wherein the second communication mode includes responding to the first communication with a recorded audio file, and
wherein the method further comprises recording an audio file and sending the audio file via email to the contact.
46. (Previously Presented) The method of claim 45, wherein the first communication mode is a voice call, and wherein the second communication mode is a text message or an email.

47. (Currently Amended) A vehicle equipped with a communication system comprising a controller which:
is paired with a mobile device via a wireless communication protocol, and receives a first communication via a first communication mode from a contact stored in 
retrieves information associated with the contact stored in the address book based upon the receiving the first communication, and
provides an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book,
wherein the second communication mode includes responding to the first communication with a recorded audio file, and
wherein the method further comprises recording an audio file and sending the audio file via email to the contact.

48. (Previously Presented) The vehicle of claim 47, wherein the second communication mode includes calling a phone number associated with the contact stored in the address book.

49. (Previously Presented) The vehicle of claim 47, wherein the controller provides an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box.

50. (Canceled)



52. (Previously Presented) The vehicle of claim 47, wherein the controller initiates audio transmission enumerating a plurality of communication modes for the contact and receives a speech command indicating the second communication mode for responding to the first communication.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 33, 35, 36, 39-49 and 51-52 are allowance according to the Applicant Remarks filed Terminal Disclaimer on 02/05/2021 and an examiner amendment attached hereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.